Citation Nr: 0212620	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  96-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
ulnar nerve disability, for the period prior to April 24, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1973 to 
February 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision that confirmed a 10 percent 
rating for a right ulnar nerve disability.  In June 1999, the 
veteran testified before Board Member Thomas Dannaher via 
video teleconference.  The claim was remanded for additional 
development by the Board in July 1999 and January 2001.

By a May 2001 rating decision, the RO increased the rating 
for the veteran's right ulnar nerve disability to 30 percent, 
effective from April 24, 2001.  In May 2002, the veteran 
testified at the RO before Board Member Mary Gallagher. 

Because the veteran testified before two Members of the 
Board, and because these Members should participate in making 
the final determination of the claim, this decision of the 
Board is assigned to a panel of not less than three Members 
of the Board.  See 38 U.S.C.A. §§ 7102(a), 7107(c).

Since the May 2001 rating decision, the veteran has indicated 
that, while he is satisfied with his current 30 percent 
evaluation, he is nevertheless seeking an "earlier effective 
date" for the rating back to May 1992, which is the date of 
the claim leading to the rating decision that forms the basis 
of this appeal.  Under AB v. Brown, 6 Vet. App. 35 (1993), 
where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  
Thus, rather than construing this as an "earlier effective 
date" claim, the Board will simply consider whether a rating 
in excess of 10 percent was warranted prior to April 24, 
2001. 



FINDINGS OF FACT

1.  The veteran is right handed.

2.  For the period prior to April 24, 2001, the veteran's 
right ulnar nerve disability was productive of no greater 
than mild incomplete paralysis, neuritis, or neuralgia.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for right ulnar 
neuropathy is not warranted for the period prior to April 24, 
2001.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8516, 
8616, 8716 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for rating in excess of 10 percent 
for period prior to April 24, 2001

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Based on service medical records reflecting injury to the 
right ulnar nerve in a truck accident in November 1974, a 
July 1986 rating decision granted service connection for 
residuals of a right ulnar nerve disability and assigned a 10 
percent disability evaluation, effective from March 1986.  
This disability rating was in effect through April 24, 2001, 
the effective date of an increase in the rating to 30 
percent.  The question before the Board is whether the 
veteran was entitled to a rating in excess of 10 percent for 
a right ulnar nerve disability prior to April 24, 2001.

The veteran has reported (such as during his June 1999 video 
conference hearing) that he is right handed.  Federal 
regulations provide the following rating criteria for ulnar 
nerve disabilities of the major extremity:  

The ulnar nerve

8516 	Paralysis of:
Complete; the "griffin claw" deformity, 
due to flexor contraction of ring and 
little fingers, atrophy very marked in 
dorsal interspace and thenar and 
hypothenar eminences; loss of extension 
of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct 
the thumb; flexion of the wrist 
weakened................... 60
Incomplete:
Severe....................................................... 40 
Moderate.................................................... 30
Mild.......................................................... 10

8616	Neuritis.
8716	Neuralgia. 

38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2000).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2000).

The veteran filed his claim for an increased rating in May 
1992.  During a June 1999 videoconference hearing, he 
testified that he had injured his shoulder in his work for 
the U.S. Postal Service, but that this injury had not 
involved his arm or hand.  Indeed, VA outpatient records 
reflect treatment visits for a right shoulder impingement 
condition in August 1993, September 1993, June 1994, April 
1997, August 1997, December 1997, and June 1998. 

At his December 1997 outpatient visit, two-point 
discrimination was intact in the right hand, and the fingers 
of the veteran's right hand displayed 30 degrees of flexion.  
At his June 1998 outpatient visit, the veteran complained of 
a four-year history of right little finger contraction.  
Examination of the finger revealed 40 degrees of contraction 
with no swelling.  Two-point discrimination was intact and 
the hand was not tender.  The veteran's complaints of 
numbness and tingling in his right hand continued during a 
November 1999 VA outpatient visit.  Phalen's maneuver, 
Tinel's sign, and compression test were all negative, and 
two-point discrimination was intact. 

The veteran asserted (in a June 1996 Form 9) that his 
condition caused involuntary movement of his fingers that had 
increased his error rate when he inputted ZIP codes on a 
keyboard during his work at a Post Office.  He apparently had 
to change his work assignment, which had resulted in 
decreased pay.  He claimed to have lost strength in his arm 
and said that he had to discontinue activities that he 
enjoyed, such as doing automotive repair and playing 
basketball and baseball. 

At his June 1999 video conference hearing, the veteran 
reported having numbness from the elbow to the fingers, three 
of which exhibited involuntary movement.  The more active he 
was with his hand (trying to grasp things), the more cramping 
he would experience.  He said that, at times, he had 
difficulty buttoning his shirt or fixing small items.  
Apparently he did some home therapy for his symptoms to 
improve mobility and flexibility, but the long-term results 
of this treatment were questionable.  He said he went through 
periods of relative inactivity during which he could move his 
arm, but when he used it, he would experience weakness and 
sharp pain in the palm.  Cold weather did not adversely 
affect his symptoms and no surgery had been recommended to 
his knowledge.  However, he had apparently been told that a 
return to complete functionality of his arm was out of the 
question.  He felt his condition had limited his ability to 
work around the house and on his car. 

The veteran underwent a VA examination in May 2000.  He 
complained of tingling and numbness in the right fourth and 
fifth fingers, extending up to the elbow.  He felt that since 
his in-service accident, the condition of his right hand had 
deteriorated slightly.  An independent injury (the details of 
which were not provided) apparently had caused tendon damage 
and fixed flexion affected the right small finger.  
Examination revealed no pain in the extremity.  There was a 
subtle decreased touch and pain response in the right small 
finger when compared to the left.  Comparison of the right 
and left fourth fingers did not reveal a specific asymmetry.  
Other areas of the hand were intact and bulk was symmetrical.  
The small finger was in a fixed position and could not flex.  

The examiner looked for atrophy, but found only a 
questionable, subtle first dorsal interosseous change on the 
right when compared to the left.  Right hand evaluation 
revealed only subtle asymmetry that (according to the 
examiner) may have also affected abductor pollicis brevis as 
well as abductor digiti quinti.  The examiner concluded that 
the evidence of ulnar nerve injury was very subtle, with only 
mild sensory changes and questionable motor changes.  There 
was also questionable motor involvement in the medial 
distribution.

During a peripheral nerves examination conducted on April 18, 
2001, flexion and contracture of the right small finger was 
noted, with range of motion from 60 degrees to 90 degrees.  
Decreased sensation to light touch in the right hand in the 
ulnar nerve distribution was noted.  Interosseous, wrist 
extensor, wrist flexion, finger flexors were all 4 out of 5.  
Adduction of the thumb was decreased at the right and small 
fingers.  The veteran had atrophy of the abductor pollicis 
brevis musculature.  An EMG report showed right ulnar sensory 
neuropathy and right medial neuropathy, consistent more than 
likely with "an old C18-1 radiculopathy" (as opposed to 
carpal tunnel syndrome at the wrist).  

A hand sensory examination (conducted on April 24, 2001) 
revealed decreased response in the right fifth finger and 
slight decreased response also in the fourth finger.  There 
was no asymmetry of sensation in the forearms and no 
elicitation of paresthesia.  Upper arm bulk and tone were 
symmetrical.  Slight atrophy in the intrinsic musculature of 
the right hand could be seen and there was a flexion 
deformity of the right fifth finger.  This was fixed and the 
digit could not be extended at the interphalangeal joint.  
Right upper extremity response was intact in the upper arm, 
both in supination and pronation.  The veteran also had 
intact wrist dorsiflexion.  Flexion was probably within the 
range of normal variation, according to the examiner.  
Intrinsic musculature of the hand, including abductor digiti 
quinti, was moderately diminished, as was the first dorsal 
interosseous.  Strength in the right abductor pollicis brevis 
was 4/6 (compared to normal strength found on the left).  
Strength of the right flexor digitorum profundus and flexor 
pollicis longus was 5/6.  Extension at the fingers was 
diminished in the posterior interosseous distribution.

The VA examiner concluded that the veteran's injury had 
affected more than simply the ulnar nerve either at the wrist 
or the elbow, but had more prominently shown evidence of 
plexopathy.  Components of ulnar, median and minimal 
components of radial dysfunction indicated a likelihood of 
inferior plexopathy rather than peripheral nerve injury.  The 
degree of weakness was deemed relatively mild, rated at 4-5/6 
in the intrinsic musculature.  

At his Travel Board hearing in May 2002, the veteran 
testified that the severity of his disability had remained 
essentially constant throughout his appeal.  He had been 
given a home exercise regimen that he could do, but the nerve 
damage was reportedly permanent.  He said he generally did 
not seek VA treatment for his right ulnar nerve condition. 

The medical evidence for the period prior to April 24, 2001, 
does not reflect that the veteran had complete paralysis of 
his right hand nor any "griffin claw" deformity.  While 
there was some contraction of the right little finger (as 
noted during the June 1998 outpatient visit), there is no 
evidence of flexor contraction of the ring finger during this 
period.  Moreover, the veteran stated (during his May 2000 VA 
examination) that the tendon damage and fixed flexion of the 
right small finger was due to an injury independent of the 
in-service truck accident. In any case, the medical evidence 
for the period prior to April 24, 2001, essentially reflects 
only subtle asymmetry of the right hand when compared to the 
left, and only mild sensory changes.  While the veteran 
complained that he had numbness and involuntary movement of 
his fingers, objective medical examinations during this 
period routinely found intact two point discrimination, and 
other neurological tests (Phalen's maneuver, Tinel's sign, 
etc.) were negative.  

In light of the medical evidence when viewed in its totality, 
the undersigned find that the veteran's symptoms, for the 
period prior to April 24, 2001, were not analogous to greater 
than mild incomplete paralysis.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4, Diagnostic Code 8516.  Therefore, the claim 
of entitlement to a rating in excess of 10 percent for a 
right ulnar nerve disability, for the period prior to April 
24, 2001, is denied.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claim for a rating in excess of 10 percent for 
a right ulnar nerve disability did not require a particular 
application form.  Thus, there is no issue as to provision of 
a form or instructions for applying for these benefits.  38 
U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for increased 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
statement of the case in May 1996, supplemental statements of 
the case in August 1998, August 2000, May 2001, and January 
2002, and a detailed letter in December 1999 concerning the 
types of medical records the veteran could submit.  These 
documents together listed the evidence considered, the legal 
criteria for determining whether an increased rating could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby informing the veteran of the information 
and evidence necessary to substantiate his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  

In this case, numerous VA treatment records have been 
obtained, and the veteran specifically stated at his May 2002 
Travel Board hearing that there were no outstanding medical 
records.  The veteran himself testified at the May 2002 
hearing, and he and his spouse testified at a videoconference 
hearing in June 1999.  The transcripts of both hearings have 
been reviewed by the Board. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran underwent a VA 
examination in May 2000 and two VA examinations in April 
2001.  The reports of these examinations have been obtained 
and reviewed by the Board.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO (which 
specifically considered the VCAA in its January 2002 
supplemental statement of the case), or to otherwise conduct 
any other development.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  


ORDER

Entitlement to a rating in excess of 10 percent for a right 
ulnar nerve disability, for the period prior to April 24, 
2001, is denied.



			
	MARY GALLAGHER	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

